Dissenting Opinion by
Mr. Justice Roberts:
I respectfully but strongly urge that the majority, in sustaining the present award, has misconstrued the instant will and read into it an intention on the part of the testatrix which finds no support in the instrument when considered in light of the circumstances surrounding its execution. I am compelled, therefore, to dissent.
By concerning itself primarily with the issue of whether the provision of the will dealing with the support and maintenance of the testatrix’s husband is subject to a condition precedent or a condition subsequent, the majority has permitted the central question presented by this appeal to become obscured and, in the process, inadequately considered. There is no present need to consider the effect of that provision of the will, if the instrument, when considered in its entirety, discloses the existence of a condition which operates to defeat the residuary gift. Stated more particularly, if the residuary gift was conditioned on the continuance of the relationship between the testatrix and the appelleehome which prompted the bequest, there is no need to proceed further. Given such a condition, the fact that the testatrix and her husband had long since severed any connection with the appellee-home would be sufficient to defeat the gift irrespective of the effect to be given to the language of the instrument dealing with *230the support :and maintenance of. testatrix’s.husband.: In my view,, the will,;when construed’in. light of the- circumstances -. surrounding its execution, discloses the existence;-of just such a-condition. Since that condition; was not realized, the gift failed and there is no need to'consider that provision upon which the ..majority'principally; relies.
In sustaining the instant award, the majority assumes --that’.an absolute' gift 'was intended-, subject to a condition subsequent which-was displaced by the fact that events: beyondrthe, control of the..appellee-home made its realization; impossible. Such am assumption ¡finds no support in fact or reason and leads to a result which, is-completely unwarranted. The facts and circumstances surrounding the execution Of the instant .-will, rather than supporting an intent on the part of .the testatrix tomate .such a gift, point to quite a contrary conclusion. They more readily and reasonably 'Suggest' that the. testatrix impliedly conditioned' the challenged: gift upon the continuance of the relationship which prompted and was the quid pro quo for. the execution of-the will. When the testatrix-and her husband-dépa-r ted. from the appellee-home and terminated any, connection therewith, the condition under which the gift was to be made . no longer was capable of realization and the gift failed. - .
,Such,.'a conclusion is compelled by .an examination of; the record. That examination reveals nothing to sug-gest. an. intent, charitable or otherwise, on the part of 'the;testatiix-.t.o benefit the appellee-home when she executed: the will.: To the contrary,-the record" reveals that the,;will was executed solely and exclusively, in response to. i.a requirement , imposed by the home as a condition ;of -.entry, thereto. The execution of- the will, was merely one ..aspect’ of-a business transaction in which the testatrix, and the Lome “bargained” over the price of entry fo the hómé. '-That transaction: included the execution *231of a contract between the parties which provided for the conveyance of the testatrix’s property to the home and pursuant to which the instaht will'Was made."Thus, the testatrix executed the instrument, not oiit of any independent desire to benefit the appellee-home, but merely in fulfillment of a contractual obligation.
Under such circumstances, I am unable to conclude that the testatrix, at the point in time' when the will was executed, entertained an intent to make a 'gift' which went beyond the business arrangement. between the parties. The only intention that I am able, to infer, at that point in time , was an intention to make the re-, quired residuary gift, subject to the condition that: either she or her husband, or both, continued to be provided and cared for by the home, an intention Which followed the contour of the contractual arrangment, Between the parties. When that , relationship was, severed, and the contract terminated, a set of circumstances, were created far different from those intended to be’ the operative basis' of the gift. Under such elicit instances, the only reasonable conclusion is that the gift was impliedly conditioned on a relationship which was terminated by the departure of . the testatrix, and, her husband from the appellee-home. The departure of the testatrix and her husband from the home, the rescission of the contract, and their entry into another home created a factual circumstance other than that’ under, which the gift was intended to .vest. Accordingly, the gift to the home failed and the award of the court be-, low should be reversed. • -
Mr. Justice Jones joins in this dissenting opinion.